We declined originally to consider appellant's bills of exception because not filed in time. By a supplemental transcript it is made to appear that within the `time first allowed appellant for preparing and filing bills of exception, an extension order was made by the learned trial judge, and that within the time so granted in said extension, three bills of exception were filed, which are now considered. We observe that said bills of exception were not included in the transcript originally sent to this court, and were themselves brought here by supplemental transcript. It would lighten the labors of this court if the prosecuting attorneys would exercise some degree of supervision over the transcripts that come here to the end that same may contain all matters properly pertaining to the appeal and presented in the court below.
Bill of exceptions No. 1 complains of the refusal of a peremptory instruction based on the proposition that the testimony was not sufficient to show appellant's guilt and connect him with the stolen property. We concluded in our original opinion that the testimony was sufficient. This bill is without merit. Bill of exceptions No. 2 is, in substance, the same as bill No. 1.
Bill of exceptions No. 3 was first brought here without the signature of the trial judge and the qualification which he had put upon the bill. A corrected bill, however, is brought before us by another supplemental transcript. The bill complains of the reception of testimony of the owner of the alleged stolen property, as to its value. The clothing taken was a quantity of personal property, chiefly wearing apparel of various kinds. This bill is qualified by the statement of the trial judge, in effect, that there was no market for property of this kind at Electra where it was stolen, and, this fact being developed, he permitted the testimony complained of in this bill, which embodied, in substance, the original cost price of the articles so alleged to have been stolen, — the length of their use, — and the proportionate value of the articles in question at the time same were taken. Appellant cites no authorities in support of his objection to the reception of this character of testimony as to value. While unquestionably not the most satisfactory proof as to the value of the property, yet in view of the fact that the testimony showed that it had no market value in Electra, the decisions of this court seem to be that the State may then resort to some other standard of value. See Martinez v. State, 16 Texas App., 122; Saddler v. State, 20 Texas App., 196; Cooksie v. State, 26 Texas App., 72; Rollins v. State, 32 Tex. Crim. 566 *Page 18 
; Roberts v. State, 61 Tex.Crim. Rep.; Osborne v. State, 56 S.W. 53; Keipp v. State, 51 Tex.Crim. Rep.. The value placed upon the property by its owner seemed in each instance to be considerably below its cost, and the aggregate value of all the articles taken appeared to be in the neighborhood of seventy-five dollars. The court told the jury they must believe from the evidence, beyond a reasonable doubt, that its aggregate value exceeded fifty dollars before they could convict him of a felony. We do not believe the bill of exceptions under discussion shows reversible error.
The motion for rehearing will be overruled.
Overruled.